Case:20-01239-JGR Doc#:4 Filed:09/24/20                 Entered:09/24/20 12:13:57 Page1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

 IN RE:
                                                    Case No. 20-10212 JGR
 STEPHEN ANTHONY NEARY,
                                                    Chapter 11
                                Debtor.

 KARI and PATRICK HARRINGTON,
 JESSICA and SHANE LARSON, and                      Adversary No. 20-01239 JGR
 ARTURO and TIMA EFENDIC-ORTIZ,
                                Plaintiffs,
 v.
 STEPHEN ANTHONY NEARY,
                                Defendant.

    VERIFIED STATEMENT REGARDING SERVICE OF SUMMONS AND COMPLAINT


        I, Elizabeth M. Berken, certify that I am, and at all times during the service of process was,
not less than 18 years of age and not a party to the matter concerning which service of process was
made. I further certify that service of the Complaint for Declaration of Non-Dischargeability and
Objecting to Entry of Discharge Pursuant to 11 U.S.C. §§ 523 and 727 [Dkt. No. 1 (“Complaint”)],
Summons in an Adversary Proceeding [Dkt. No. 4 (“Summons”)] and “Notice to Litigants per
GPO 2009-3 (1994-3) were made on September 24, 2020 by:

□      Mail Service: Regular, first class United States mail, postage fully pre-paid addressed to:

                               Stephen A. Neary
                               2349 Rainbows End Point
                               Colorado Springs, Colorado 80921

□      Personal Service: By leaving the process with the defendant or with an officer or agent of
       the defendant at:

□      Resident Service: By leaving the process with the following adult at:

□      Certified Mail Service on an Insured Depository Institution: By sending the process by
       certified mail addressed to the following officer of the defendant at:

□      Publication: The defendant was served as follows: [Describe briefly]
Case:20-01239-JGR Doc#:4 Filed:09/24/20   Entered:09/24/20 12:13:57 Page2 of 2
